Citation Nr: 0429172	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
September 29, 1976, rating decision that denied service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for allergic reaction 
to foods (also claimed as headaches, stomach problems, and 
sore throat) as a result or exposure to herbicides.

4.  Entitlement to service connection for a respiratory 
disability as a result of exposure to herbicides. 

5.  Entitlement to service connection for a back disability 
as a result of exposure to herbicides.

6.  Entitlement to service connection for blisters, swelling, 
and rashes as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2001 and May 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The veteran provided testimony before the undersigned 
Veterans Law Judge in July 2004.  At the hearing the veteran 
submitted additional evidence along with a waiver of RO 
review of this evidence. 

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO's September 1976 rating decision that denied 
service connection for bilateral hearing loss, was reasonably 
supported by evidence then of record, the correct facts as 
they were known at that time were before the VA, and there 
has been no demonstration that the RO incorrectly applied the 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.

2.  The veteran's active duty includes service in Vietnam 
during the Vietnam era.

3.  There is no competent medical evidence that establishes 
that the veteran has a food allergy disability (also claimed 
as headaches, stomach problems, and sore throat) that is 
related to exposure to Agent Orange.

4.  There is no competent medical evidence that establishes 
that the veteran has a respiratory disability that is related 
to exposure to Agent Orange.

5.  There is no competent medical evidence that establishes 
that the veteran has a back disability that is related to 
exposure to Agent Orange.

6.  There is no competent medical evidence that establishes 
that the veteran has a disability manifested by blisters, 
swelling, and rashes that is related to exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  The September 29, 1976, rating decision that denied 
service connection for bilateral hearing loss, does not 
contain clear and unmistakable error.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2003).

2.  A food allergy disability (also claimed as headaches, 
stomach problems, and sore throat), secondary to exposure to 
Agent Orange, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116(a) (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2003).

3.  A respiratory disability, secondary to exposure to Agent 
Orange, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1116(a); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309.

4.  A back disability, secondary to exposure to Agent Orange, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1116(a); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309.

5.  A disability manifested by blisters, swelling, and 
rashes, secondary to exposure to Agent Orange, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1116(a); 38 C.F.R. §§ 3.303(d), 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

It has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) is not applicable to 
claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

The veteran asserts there was clear and unmistakable error 
(CUE) in the September 1976 rating decision which denied 
service connection for bilateral hearing loss.  He did not 
appeal that decision, and it is thus considered final, 
although it may be reversed if found to be based upon CUE.  
Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell. In 
Fugo, the Court stated that CUE is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error . . .

If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error . . . that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999).

The law and regulations in effect at the time of the 
September 1976 rating decision provided that service 
connection would be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C. § 1110 (West 1976); 38 C.F.R. § 3.303 (1976).  Service 
connection could be granted for sensorineural hearing loss if 
it was manifested to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 
1137 (West 1976); 38 C.F.R. §§ 3.307, 3.309 (1976).  Service 
connection would also be granted for disability which was 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1976).

In this case, the veteran argues that the September 1976 
rating decision that denied service connection for bilateral 
hearing loss, was clearly and unmistakably erroneous because 
a hearing test performed less than two weeks after discharge 
from service revealed that he had hearing loss.  

However, the Board notes that this hearing test, the April 7, 
1966 audiometric examination report from McDonnell Aircraft 
Corporation, was not of record at the time of the September 
1976 rating decision.  This evidence was not submitted to the 
VA until January 1977.  As noted above, a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Since the April 7, 1966 
audiometric examination report was not of record in September 
1976, it may not be considered in a determination of whether 
there was CUE in the September 1976 rating decision.

At the time of the September 1976 rating decision the 
veteran's March 1963 entrance examination report, and the 
veteran's March 1966 discharge examination reports were of 
record.  Each of these reports revealed normal hearing on 
audiometric testing.  Also of record were private 
audiological examination reports dated in October 1968, June 
1969, and July 1976.  These reports indicated that the 
veteran had bilateral hearing loss.  

As of September 26, 1976, the service medical records did not 
demonstrate that the veteran had been diagnosed with 
bilateral hearing loss, there was no evidence that the 
veteran experienced hearing loss within a year of discharge 
from service, and there was no medical evidence relating the 
veteran's hearing loss disability to the service.  Based on a 
review of the record, the Board finds that the September 29, 
1976 rating decision was reasonably supported by the evidence 
of record, considered the correct facts as they were known at 
that time, and correctly applied prevailing legal authority.  
As such, it has not been shown to have been undebatably 
erroneous.  Hence, the veteran's claim that there was clear 
and unmistakable error in the September 29, 1976 rating 
decision must be denied.

Service Connection due to Exposure to Agent Orange

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter issued to the veteran in February 2001 
advised the veteran of the information and evidence needed to 
substantiate his service connection claims, which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2003).  



It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  The February 2001 
VCAA notice letter was sent to the veteran prior to the 
October 2001 rating decision.  In the present case, because 
the VCAA notice was provided to the appellant prior to the 
initial AOJ adjudication denying the claims, the timing of 
the notice does comply with the express requirements of the 
law as found by the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  The veteran was 
also provided two VA Agent Orange examinations.  Furthermore, 
the veteran has submitted private medical records and he has 
testified before a Veterans Law Judge.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and has done so.  The VA has 
attempted to obtain private and VA medical records in 
addition to those currently of record.  However, all such 
attempts have resulted in negative responses, or return of 
the request as undeliverable.  There is no indication that 
there exists any additional obtainable evidence which has a 
bearing on his claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims have been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual background

The veteran claims that he has food allergies, a respiratory 
disability, a back disability, and a disability characterized 
by blisters, swelling and rashes, all due to exposure to 
herbicides during service.

The service medical records do not reflect that the veteran 
ever experienced food allergies, a respiratory disability, a 
back disability, or a disability manifested by blisters, 
swelling, and rashes during service.

The record reflects that the veteran served in Vietnam.

An April 1982 VA outpatient medical record indicates that the 
veteran had food allergies that caused him to break out in 
hives.  He also reported blisters on the feet and rashes on 
his back and neck.  The veteran complained of frequent sore 
throats and red eyes.

The veteran was afforded an Agent Orange examination by the 
VA in May 1982.  The veteran alleged herbicide exposure.  The 
veteran reported a several year history of frequent breaking 
out on his skin.  This was reportedly characterized by 
blisters which appeared on his feet and seemed to relate to 
the ingestion of certain foods.  He also described breaking 
out on his chest, but he denied any specific whelps or other 
allergic symptoms.  He reported red eyes and scabby type eyes 
frequently associated with his "allergy" history.  The 
veteran stated that he had frequent sore throats and 
tonsillitis, and that he last received a course of 
antibiotics a month previously.  The veteran described 
diffuse low back and neck pain.  Examination of the veteran's 
back and lungs were normal.  The assessment included 
recurrent strep throat, seborrheic dermatitis, and possible 
tinea pedis.  A May 1982 skin examination revealed 
dermatophytosis of the feet.

Private medical records dated from November 1982 to September 
1999 reveal treatment for recurrent tonsillitis and 
pharyngitis.  The veteran complained of back pain in 1983 
after lifting a battery our of a boat.  The assessment was 
possible pulled muscle in the lumbar area.

The veteran submitted lay statements from former supervisors 
dated in September and October 2000.  One stated that he had 
known the veteran all his life and that the veteran had been 
healthy prior to service.  He went on to say that after 
service the veteran began having problems with his feet and 
respiratory system.  He also noted that the veteran could not 
eat many foods and that he sometimes had blisters on his body 
from reactions.  The other supervisor said that he had known 
the veteran since 1976.  He stated that the veteran struggled 
to stay healthy enough to work, and that he could not eat 
normal foods or drink soft drinks.

The veteran was afforded another Agent Orange examination by 
the VA in May 2001.  The veteran alleged herbicide exposure.  
The veteran reported food allergies since 1967, skin rashes 
since 1967, and sore chest with exercise since 1985.  
Examination of the veteran's back and lungs were normal.  

At the April 2004 hearing, the veteran reported that he had 
back pain after eating certain foods.  The veteran stated 
that he often got blisters in his mouth.  The veteran 
asserted that he had these problems and food allergies due to 
exposure to Agent Orange while serving in Vietnam.  The 
veteran reported the names of the private physicians that he 
had seen over the years.  He noted that he had tried to 
obtain medical records from these physicians but they were 
dead and/or their records were otherwise unavailable.  At the 
hearing the veteran submitted photos of his throat.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The Court has held 
that "neither the statutory nor the regulatory presumption 
will satisfy the incurrence element of [a claim for service 
connection] where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116 (a) or 38 C.F.R. § 
3.309(e)."  McCartt v. West, 12 Vet. App. 164, 168 (1999) 
(the Court held that because there was no evidence that the 
appellant had developed an enumerated disease, the Board's 
implicit determination that the appellant had presumptive in-
service exposure is erroneous as a matter of law).  Hence, 
prior to December 27, 2001, if a veteran did not have a 
condition listed in VA laws and regulations that is presumed 
to be related to herbicide exposure, there was no presumption 
that the veteran was in fact exposed to herbicides in 
service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
chronic lymphocytic leukemia, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), including Note 2 
(2003).  The foregoing diseases shall be service connected if 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are 
also satisfied.

The evidence in support of the veteran's claim consists of 
his statements, including testimony at the hearing before the 
undersigned in July 2004, and the two lay statements.  The 
Board concedes that the veteran served in Vietnam.  The 
veteran is not arguing, and the evidence does not otherwise 
establish, that he has a disease that is subject to 
presumptive service connection based on exposure to Agent 
Orange in Vietnam.  As such, the veteran may not prevail 
under the provisions of 38 C.F.R. § 3.309(e).  There is no 
medical evidence of file linking the veteran's Agent Orange 
exposure to his claimed food allergy (also claimed as 
headaches, stomach problems, and sore throat), a respiratory 
disability, a back disability, or a disability manifested by 
blisters, swelling, and rashes.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his claimed disabilities.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As noted above, none of the veteran's claimed disabilities 
were shown during service.  The Board further notes that none 
of the medical evidence indicates that the veteran has a 
current food allergy disability, respiratory disability, back 
disability, or disability manifested by blisters, swelling, 
and rashes as a result of service.  Consequently, the veteran 
is not entitled to service connection for a food allergy 
disability, respiratory disability, back disability, or 
disability manifested by blisters, swelling, and rashes on a 
direct basis. 

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for a 
food allergy disability, a respiratory disability, a back 
disability, or a disability manifested by blisters, swelling, 
and rashes, on either a direct or presumptive basis.


ORDER

The appeal for clear and unmistakable error in a September 
29, 1976, rating decision that denied service connection for 
bilateral hearing loss is denied.

Entitlement to service connection for allergic reaction to 
foods (also claimed as headaches, stomach problems, and sore 
throat) as a result or exposure to herbicides, is denied.

Entitlement to service connection for a respiratory 
disability as a result of exposure to herbicides is denied. 

Entitlement to service connection for a back disability as a 
result of exposure to herbicides is denied.

Entitlement to service connection for blisters, swelling, and 
rashes as a result of exposure to herbicides is denied.


REMAND

In February 2003, the veteran requested that his claim for 
service connection for bilateral hearing loss be reopened.  
At the July 2004 hearing, the veteran reported that he had 
had a VA audiometric examination only two weeks previously.  
A copy of the examination report is not of record.  A copy of 
this report must be obtained and reviewed prior to 
adjudication of the veteran's claim.  See 38 C.F.R. 
§ 3.159(c).  Accordingly, the veteran's claim that he has 
submitted new and material evidence to reopen his claim for 
service connection for bilateral hearing loss must be 
remanded.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have examined him for bilateral 
hearing loss.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include obtaining a copy of 
the VA audiological examination report 
discussed by the veteran at his July 2004 
hearing (Page 7 of transcript).

2.  When the above actions have been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board, 
as indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



